It is incumbent on the plaintiff to make out his case against the trustee, and in this case to make it more probable than otherwise that the money in his hands is the money of the principal defendant. I cannot see the evidence of this fact. I see nothing which tends to show that the trustee acted as the agent of the principal defendant. I infer that it was part of his official duty as commissioner to receive this money and pay it over to the principal defendant, and that until this is done the claim against the state will not be discharged.
It appears that this trustee cannot be charged.